DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner.

	
Amendment(s) and Claim Status
In the Preliminary Amendment filed December 10, 2019, claims 1-10 were amended to address spelling/grammatical issues and claim dependency, and claims 11-16 were added.  Claims 1-16 have been presented for further consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Mark Atkinson (attorney of record) on November 24, 2021.

The title has been amended as follows:  “POWER ALLOCATION OF MULTI-PARALLEL POWER ELECTRONIC TRANSFORMERS
Claims 1-16 of the application have been amended as follows:
1. (Currently Amended) A method for power allocation of multi-parallel power electronic transformers, comprising steps of:
determining a quantity of conversion stages of the power electronic transformers, wherein each conversion stage comprises two ports;
obtaining a load ratio-efficiency relationship between the two ports of the each conversion stage in turn, performing a curve fitting to obtain a load ratio-efficiency curve of the each conversion stage of the power electronic transformers;
calculating a load ratio-loss relationship of the each conversion stage, based on the load ratio-efficiency curve of the each conversion stage;
obtaining a multi-parallel minimum-operation-loss power allocation curve of the each conversion stage, based on the load ratio-loss relationship of the each conversion stage;
performing a piecewise curve fitting of the minimum-operation-loss power allocation curve to obtain a multi-parallel optimum power allocation 
determining an optimum power allocation to each port of the multi-parallel power electronic transformers, based on the multi-parallel optimum power allocation ;
wherein, the step of obtaining the multi-parallel minimum-operation-loss power allocation curve of each conversion stage based on the load ratio-loss relationship of the each conversion stage, comprises:
using a grid method to calculate total losses of the each conversion stage of the power electronic transformers in a multi-parallel operation under different loads; and
selecting a plurality of specific loads, determining minimum total losses of the each conversion stage in the multi-parallel operation under the plurality of specific loads, calculating an optimum power allocation of the each conversion stage in the multi-parallel operation within a load range thereof to obtain the multi-parallel minimum-operation-loss power allocation curve of the each conversion stage.

2. (Canceled) 

3. (Currently Amended) The method for power allocation according to claim 1, wherein, the multi-parallel optimum power allocation 
dividing the minimum-operation-loss power allocation curve of the each conversion stage in the multi-parallel configuration into a first curve segment, a second curve segment, a third curve segment, a fourth curve segment, and a fifth curve segment; wherein the first curve segment includes two apposed curve segments ranging from a minimum load to a first load jump point, the first jump point is a load point corresponding to an end of the apposed curve segments, the second curve segment includes a first connecting curve segment ranging from the first load jump point to a second load jump point, the second load jump point is a load point corresponding to a junction of the first connecting curve segment and an upper segment of an annular curve segment, the third curve segment includes the upper segment of the annular curve segment ranging from the second load jump point to a third load jump point, the third load jump point is a load point of the annular curve segment corresponding to a maximum x-value of a projection curve of the annular curve segment on a projection plane, an x-axis of the projection plane represents a power of one power electronic transformer, a y-axis of the projection plane represents a power of another power electronic transformer, the fourth curve segment includes a lower segment of the annular curve segment ranging from the third load jump point to a fourth load jump point, the fourth load point is a load point corresponding to a junction of the lower segment of the annular curve segment and a second connecting curve segment, and the fifth curve segment includes the second connecting curve segment ranging from the fourth load point to a maximum load, and performing a curve fitting of a projection curve of the third curve segment on the projection plane and a projection curve of the fourth curve segment on the projection plane; and
constructing the multi-parallel optimum power allocation 

4. (Currently Amended) The method for power allocation according to claim 3, wherein, the step of constructing the multi-parallel optimum power allocation 

when a total load x of the two parallel power electronic transformers is between the minimum load and the first load jump point LA, operating only one of the two power electronic transformers, and shutting down the other one; when the total load x of the two parallel power electronic transformers is between the first load jump point LA and the second load jump point LB, evenly allocating power to the two power electronic transformers; when the total load x of the two parallel power electronic transformers is between the second load jump point LB and the third load jump point LC, allocating power f1(x) to one power electronic transformer wherein f1(x) is a fitted polynomial function, and allocating power x-f1(x) to the other power electronic transformer; when the total load x of the two parallel power electronic transformers is between the third load jump point LC and the fourth load jump point LD, allocating power f2(x) to one power electronic transformer wherein f2(x) is a fitted polynomial function, and allocating power x-f2(x) to the other power electronic transformer; and when the total load x of the two parallel power electronic transformers is between the fourth load jump point LD and the maximum load LMAX, evenly allocating power to the two power electronic transformers, wherein the LMAX represents a maximum operation power of the each conversion stage in the two parallel power electronic transformers.

5. (Currently Amended) The method for power allocation according to claim 4, wherein, the step of determining the optimum power allocation to each port of the multi-parallel power electronic transformers based on the multi-parallel optimum power allocation 
determining the optimum power allocation to each port of multi-parallel multi-port power electronic transformers in a sequence starting from a low-voltage bus, based on the multi-parallel optimum power allocation 

6. (Currently Amended) An electronic device for power allocation of multi-parallel power electronic transformers, comprising:
at least one processor, and
a memory communicatively connected to the at least one processor, wherein,

determining a quantity of conversion stages of the power electronic transformers, wherein each conversion stage comprises two ports;
obtaining a load ratio-efficiency relationship between the two ports of the each conversion stage in turn, performing a curve fitting to obtain a load ratio-efficiency curve of the each conversion stage of the power electronic transformers;
calculating a load ratio-loss relationship of the each conversion stage, based on the load ratio-efficiency curve of the each conversion stage;
obtaining a multi-parallel minimum-operation-loss power allocation curve of each conversion stage, based on the load ratio-loss relationship of the each conversion stage;
performing a piecewise curve fitting of the minimum-operation-loss power allocation curve to obtain a multi-parallel optimum power allocation 
determining an optimum power allocation to each port of the multi-parallel power electronic transformers, based on the multi-parallel optimum power allocation ;
wherein, the step of obtaining the multi-parallel minimum-operation-loss power allocation curve of each conversion stage based on the load ratio-loss relationship of the each conversion stage, comprises:
using a grid method to calculate total losses of the each conversion stage of the power electronic transformers in a multi-parallel operation under different loads; and
selecting a plurality of specific loads, determining minimum total losses of the each conversion stage in the multi-parallel operation under the plurality of specific loads, calculating an optimum power allocation of the each conversion stage in the multi-parallel operation within a load range thereof to obtain the multi-parallel minimum-operation-loss power allocation curve of the each conversion  stage.

7. (Canceled) 

8. (Currently Amended) The device according to claim 6, wherein, the multi-parallel optimum power allocation 
dividing the minimum-operation-loss power allocation curve of the each conversion  stage in the multi-parallel configuration into a first curve segment, a second curve segment, a third curve segment, a fourth curve segment, and a fifth curve segment; wherein the first curve segment includes two apposed curve segments ranging from a minimum load to a first load jump point, the first jump point is a load point corresponding to an end of the apposed curve segments, the second curve segment includes a first connecting curve segment ranging from the first load jump point to a second load jump point, the second load jump point is a load point corresponding to a junction of the first connecting curve segment and an upper segment of an annular curve segment, the third curve segment includes the upper segment of the annular curve segment ranging from the second load jump point to a third load jump point, the third load jump point is a load point of the annular curve segment corresponding to a maximum x-value of a projection curve of the annular curve segment on a projection plane, an x-axis of the projection plane represents a power of one power electronic transformer, a y-axis of the projection plane represents a power of another power electronic transformer, the fourth curve segment includes a lower segment of the annular curve segment ranging from the third load jump point to a fourth load jump point, the fourth load point is a load point corresponding to a junction of the lower segment of the annular curve segment and a second connecting curve segment, and the fifth curve segment includes the second connecting curve segment ranging from the fourth load point to a maximum load, and performing a curve fitting of a projection curve of the third curve segment on the projection plane and a projection curve of the fourth curve segment on the projection plane; and
constructing the multi-parallel optimum power allocation 

9. (Currently Amended) The device according to claim 8, wherein, the step of constructing the multi-parallel optimum power allocation 

when a total load x of the two parallel power electronic transformers is between the minimum load and the first load jump point LA, operating only one of the two power electronic transformers, and shutting down the other one; when the total load x of the two parallel power electronic transformers is between the first load jump point LA and the second load jump point LB, evenly allocating power to the two power electronic transformers; when the total load x of the two parallel power electronic transformers is between the second load jump point LB and the third load jump point LC, allocating power f1(x) to one power electronic transformer wherein f1(x) is a fitted polynomial function, and allocating power x-f1(x) to the other power electronic transformer; when the total load x of the two parallel power electronic transformers is between the third load jump point LC and the fourth load jump point LD, allocating power f2(x) to one power electronic transformer wherein f2(x) is a fitted polynomial function, and allocating power x-f2(x) to the other power electronic transformer; and when the total load x of the two parallel power electronic transformers is between the fourth load jump point LD and the maximum load LMAX, evenly allocating power to the two power electronic transformers, wherein the LMAX represents a maximum operation power of the each conversion stage in the two parallel power electronic transformers.

10. (Currently Amended) The device according to claim 9, wherein, the step of determining the optimum power allocation to each port of the multi-parallel power electronic transformers based on the multi-parallel optimum power allocation 
determining the optimum power allocation to each port of multi-parallel multi-port power electronic transformers in a sequence starting from a low-voltage bus, based on the multi-parallel optimum power allocation 

11. (Currently Amended) The method for power allocation according to claim 1, wherein, the step of determining the optimum power allocation to each port of the multi-parallel power electronic transformers based on the multi-parallel optimum power allocation 


12. (Canceled) 

13. (Currently Amended) The method for power allocation according to claim 3, wherein, the step of determining the optimum power allocation to each port of the multi-parallel power electronic transformers based on the multi-parallel optimum power allocation 
determining the optimum power allocation to each port of multi-parallel multi-port power electronic transformers in a sequence starting from a low-voltage bus, based on the multi-parallel optimum power allocation 

14. (Currently Amended) The device according to claim 8, wherein, the step of determining the optimum power allocation to each port of the multi-parallel power electronic transformers based on the multi-parallel optimum power allocation 
determining the optimum power allocation to each port of multi-parallel multi-port power electronic transformers in a sequence starting from a low-voltage bus, based on the multi-parallel optimum power allocation 

15. (Canceled) 

16. (Currently Amended) The device according to claim 6, wherein, the step of determining the optimum power allocation to each port of the multi-parallel power electronic transformers based on the multi-parallel optimum power allocation 
determining the optimum power allocation to each port of multi-parallel multi-port power electronic transformers in a sequence starting from a low-voltage bus, based on .


Allowable Subject Matter
Claims 1, 3-6, 8-11, 13, 14 and 16 (renumbered 1-12) are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method consistent with the proposed independent claims 1 and 6, for optimizing power distribution based on power allocation curves appropriated to conversion stage models in multi-parallel power dispersion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al., “Parallel Operation of Electronic Power Transformer and Conventional Transformer”, focuses on using multiple parallel power loops, namely voltage feedforward and feedback loops to address to ensure steady state accuracy. The balance of the references cited in the attached PTO Form-892 focus on using parallel power sources to maintain steady-state operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119